DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed February 19, 2021. As directed by the amendment: Claims 1, 11, 33, and 39 have been amended. Claims 2, 3, 5, 8, 13, 14, 17-32, 36, 38, 41, and 42 have been cancelled. Claims 43-48 are newly added. Claims 1, 4, 6, 7, 9-12, 15, 16, 33-35, 37, 39, 40, and 43-48 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, 7, 9-12, 15, 16, and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can et al. (US 2010/0280368), herein referred to as Can, and in view of Morganstern Lopez et al. (US 2012/0232552), herein referred to as Morganstern Lopez.
Regarding claim 1, Can discloses a surgical device (figures 1 and 2), comprising a trocar (2) configured to (i.e. capable of) be positioned in tissue of a patient to allow access therethrough into a body cavity of the patient (Abstract), the trocar (2) including a tubular elongate body (21, 22) having a proximal portion (22) defining a first longitudinal axis (figures 1 and 2), the tubular elongate body (21, 22) having a distal portion (21) defining a second longitudinal axis (figures 1 and 2) that is transverse to the first longitudinal axis (figures 1 and 2) such that the distal portion (21) extends at an angle (figures 1 and 2) with respect to the proximal portion (22), the tubular elongate body (21, 22) having an inner lumen (considered inner lumen as where element 3 is situated in, see figures 1 and 2) extending through the proximal (22) and distal (21) portions, the inner lumen (considered inner lumen as where element 3 is situated in, see figures 1 and 2) being configured to (i.e. capable of) slidably receive a surgical tool (3) therein to allow passage of the surgical tool therethrough from outside the patient to inside the body cavity (Abstract).
Yet, Can’s surgical device lacks the tubular elongate body having a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can’s tubular elongate body with a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body as taught by Morganstern Lopez, since such a modification would provide an alternative tubular elongate body, wherein it appears the tip of the tubular elongate body would perform equally well in receiving surgical instruments and devices to pass through it (¶90).
Regarding claim 4, the modified Can’s surgical device has wherein a longitudinal length of the distal portion (the modified Can’s distal portion) is less than a longitudinal length of the proximal portion (22 of Can) (figure 1 of Can).
Regarding claim 6, the modified Can’s surgical device has wherein the angle is fixed (¶20, ¶23, figure 1 of Can).
Regarding claim 7, the modified Can’s surgical device has wherein the angle is in a range of about 120° to 170° (figure 2 of Can).
Regarding claim 9, the modified Can’s surgical device has wherein the tubular elongate body (the modified Can’s elongate body) is rigid (¶20 and ¶23 of Can).
Regarding claim 10, the modified Can’s surgical device has wherein the trocar (2 of Can) has a proximal housing (13 of Can) from which the tubular elongate body (the modified Can’s elongate body) distally extends (figures 1 and 2 of Can), a distal surface 
Regarding claim 11, Can discloses a surgical system (figures 1 and 2), comprising a trocar (2) configured to (i.e. capable of) be positioned in tissue of a patient to allow access therethrough into a body cavity of the patient (Abstract), the trocar (2) including a tubular elongate body (21, 22) having a proximal portion (22) defining a first longitudinal axis (figure 2), the tubular elongate body (21, 22) having a distal portion (21) defining a second longitudinal axis (figure 2) that is transverse to the first longitudinal axis (figure 2) such that the distal portion (21) extends at an angle (figures 1 and 2) with respect to the proximal portion (22), the tubular elongate body (21, 22) having an inner lumen (considered inner lumen as where element 3 is situated in, see figures 1 and 2) extending through the proximal (22) and distal (21) portions, and an obturator (3) configured to (i.e. capable of) be inserted into the inner lumen (figures 1 and 2) and advanced distally therethrough such that a rigid distal tip (31) of the obturator (3) is located distally beyond the tubular body (21, 22) (figures 1 and 2), the obturator (3) having an elongate shaft (figures 1 and 2) with a rigid proximal portion (33) (¶75) and a flexible intermediate portion (32) (¶75) located between the rigid proximal portion (33) (¶75) and the rigid distal tip (31), the flexible intermediate portion (32) (¶75) being configured to (i.e. capable of) bend within the distal portion (21) of the tubular elongate body (figure 2).
Yet, Can’s surgical system lacks the tubular elongate body having a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can’s tubular elongate body with a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body as taught by Morganstern Lopez, since such a modification would provide an alternative tubular elongate body, wherein it appears the tip of the tubular elongate body would perform equally well in receiving surgical instruments and devices to pass through it (¶90).
Regarding claim 12, the modified Can’s surgical system has wherein the flexible intermediate portion (32) (¶75) has a first state (¶74), in which a longitudinal axis thereof is coaxially aligned with a longitudinal axis of the rigid proximal portion (33) (¶74) and a longitudinal axis of the rigid distal tip (31), and a second state (¶75), in which the longitudinal axis of the flexible intermediate portion (32) (¶75) is coaxially aligned with the longitudinal axis of the rigid distal tip (31) and is transverse to the longitudinal axis of the rigid proximal portion (33) (¶75 and figure 2) such that a distal portion of the obturator (3) including the flexible intermediate portion (32) (¶75) and the distal tip (31) extends at a second angle (figure 2) with respect to the rigid proximal portion (33) (¶75).
Regarding clam 15, the modified Can’s surgical system has wherein the obturator (3) has a blunt end (¶21) configured to (i.e. capable of) penetrate through the tissue of the patient to lead the trocar and obturator into the body cavity.

Regarding claim 43, the modified Can’s device has wherein the cut-out (figure 6 of Morganstern Lopez) extends proximally from the distal-most end of the tubular elongate body (the modified Can’s tubular elongate body) and has a longitudinal length that is less than a total longitudinal length of the distal portion (the modified Can’s distal portion).
Regarding claim 44, the modified Can’s device has wherein the cut-out (figure 6 of Morganstern Lopez) interrupts a circumference of the distal portion of the tubular elongate body (the modified Can’s tubular elongate body) such that a first portion of the distal portion of the tubular elongate body has an O-shaped cross-sectional shape (figure 6 of Morganstern Lopez) and a remainder of the distal portion of the tubular elongate body, which is distal to the first portion, has a C-shaped cross-sectional shape (figure 6 of Morganstern Lopez).
Regarding claim 45, the modified Can’s system has wherein the cut-out (figure 6 of Morganstern Lopez) extends proximally from the distal-most end of the tubular elongate body (the modified Can’s tubular elongate body) and has a longitudinal length that is less than a total longitudinal length of the distal portion (the modified Can’s distal portion).
Regarding claim 46, the modified Can’s system has wherein the cut-out (figure 6 of Morganstern Lopez) interrupts a circumference of the distal portion of the tubular elongate body (the modified Can’s tubular elongate body) such that a first portion of the .

Claims 33, 35, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can (US 2010/0280368) in view of Donaldson et al. (US 2019/0091459), herein referred to as Donaldson.
Regarding claim 33, Can discloses a surgical method (¶51), comprising advancing a trocar (2) and an obturator (3) as a unit (¶52) through tissue of a patient at an angle relative to a surface of the tissue (¶52) until distal ends of each of the trocar (2) and obturator (3) enter a body cavity underlying the tissue (¶52), after changing the angle, removing the obturator (3) from the trocar (2) (¶52), wherein the obturator (3) is located within an inner lumen of the trocar (2) (figures 1 and 2) with a distal tip (31) of the obturator (3) located distal to the trocar (2) (figures 1 and 2) and leading the unit through the tissue (¶52), the angle at which the trocar (2) and obturator (3) are advanced through the tissue is defined by a curved distal portion (21) of the trocar (figures 1 and 2) that is curved at a fixed angle (¶20, ¶23, ¶71) relative to a proximal portion (22) of the trocar (2).
Yet, Can does not explicitly teach then changing the angle of the trocar and obturator relative to the surface of the tissue and the angle is changed such that a longitudinal axis of the proximal portion of the trocar is substantially perpendicular to the surface of the tissue.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Can with changing the angle of the trocar and obturator relative to the surface of the tissue, and changing the angle such that a longitudinal axis of the proximal portion of the trocar is substantially perpendicular to the surface of the tissue in order to allow for easy insertion of the unit through the tissue of the patient to minimize undesired tissue trauma.
The modified Can’s method has removing the obturator (3) from the trocar (2), and with the longitudinal axis of the proximal portion (22) of the trocar (2) being substantially perpendicular to the surface of the tissue (figure 2). In addition, Can teaches a flexible operation instrument can be introduced into the abdominal wall (¶52) but lacks a detailed description of advancing a chest tube through the trocar and into the body cavity from outside the patient.
However, Donaldson teaches the step of advancing a chest tube (170) through an access pathway (20) and into the body cavity from outside the patient (Abstract and figures 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Can’s method 
Regarding claim 35, the modified Can’s method has wherein the angle is in a range of about 120° to 170° (figure 2 of Can).
Regarding claim 37, the modified Can’s method has wherein the body cavity is a thoracic cavity (¶21 of Can). 
Regarding claim 39, the modified Can’s method has further comprising, before advancing the trocar and obturator as the unit through the tissue of the patient, inserting the obturator (3 of Can) into the trocar (2 of Can) and advancing the obturator (3 of Can) distally within the trocar (2 of Can) until the distal tip (31 of Can) is located distal to the trocar (¶78 of Can).
Regarding claim 40, the modified Can’s method has wherein the distal tip of the obturator (3 of Can) is rigid (¶75 of Can), the obturator has an elongate shaft (figure 2 of Can) with a rigid proximal portion (33 of Can) (¶75 of Can) and a flexible intermediate portion (32 of Can) (¶75 of Can) located between the rigid proximal portion (33 of Can)  (¶75) and the rigid distal tip (31 of Can) (¶75 of Can), and the flexible intermediate portion (32 of Can) (¶75 of Can) automatically bends at the curved distal portion (21 of Can) within the trocar (2 of Can) during the distal advancement of the obturator (3 of Can) within the trocar (2 of Can). 

Claims 34, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can and Donaldson as applied to claim 33 above, and further in view of Morganstern Lopez (US 2012/0232552).
Regarding claim 34, the modified Can’s method discloses all the features/elements as claimed but lacks wherein the trocar has a cut-out in a sidewall thereof at a distal-most end of the trocar, and the cut-out faces upward during the advancement of the trocar and obturator through the tissue.
However, Morganstern Lopez teaches a tubular elongate body (32) having a cut-out in a sidewall thereof (figure 6B) at a distal-most end (figure 6B) of the tubular elongate body (32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can’s method having a tubular elongate body with a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body as taught by Morganstern Lopez, since such a modification would provide an alternative tubular elongate body, wherein it appears the tip of the tubular elongate body would perform equally well in receiving surgical instruments and devices to pass through it (¶90). 
Thus, the modified Can’s method has the cut-out (figure 6B of Morganstern Lopez) faces upward during the advancement of the trocar (the modified Can’s trocar) and obturator (3 of Can) through the tissue.
Regarding claim 47, the modified Can’s method has wherein the cut-out (figure 6 of Morganstern Lopez) interrupts a circumference of the distal portion of the tubular elongate body (the modified Can’s tubular elongate body) such that a first portion of the 
Regarding claim 48, the modified Can’s method has wherein the cut-out (figure 6 of Morganstern Lopez) is on a side of the elongate tubular body (the modified Can’s tubular elongate body) in a direction of the curved distal portion's curvature (21 of Can).

Response to Arguments
Applicant’s arguments, see Remarks, filed February 19, 2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 6, 7, 9-12, 15, 16, 18, 33-35, 37, and 39-42 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of references stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775